Citation Nr: 1517889	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  11-18 110	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for benign prostatic hypertrophy with urinary obstruction.

5.  Entitlement to service connection for gout.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION


The Veteran served on active duty from June 1946 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2011, the Veteran presented sworn testimony during a personal hearing before a decision review officer as to the issue of gout.  A transcript of the hearing has been associated with the Veteran's VA claims file.  In his June 2011 VA Form 9, the Veteran requested a Board hearing, but withdrew this request by correspondence dated June 2011.

The pending claims were remanded by the Board in decisions dated January 2014 and September 2014.  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.	The Veteran in this case served on active duty from June 1946 to June 1966.

2.	On February 9, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal as to the issues of entitlement to service connection for a bilateral ankle disability, a bilateral knee disability, a low back disability, benign prostate hypertrophy with urinary obstruction, and gout is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals as to the issues of entitlement to service connection for a bilateral ankle disability, a bilateral knee disability, a low back disability, benign prostate hypertrophy with urinary obstruction, and gout have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  With respect to the claims of entitlement to service connection for a bilateral ankle disability, a bilateral knee disability, a low back disability, benign prostatic hypertrophy with urinary obstruction, and gout, the Veteran submitted a written request to withdraw his appeals on February 9, 2015, prior to the Board's decision.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to said issues.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.

ORDER

The appeals as to the issues of entitlement to service connection for a bilateral ankle disability, a bilateral knee disability, a low back disability, benign prostatic hypertrophy with urinary obstruction, and gout are dismissed.



		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


